Citation Nr: 0914324	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-34 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active service from August 1945 to May 1947, 
and from October 1962 to November 1962. He died on August 
[redacted], 1990.  The appellant is the Veteran's surviving 
spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma denied the benefit sought.

In her November 2006 substantive appeal (Form 9), the 
appellant requested a videoconference hearing at the VA RO in 
Muskogee, Oklahoma.  In a March 2008 letter, she was notified 
that her hearing had been scheduled for April 25, 2008, but 
she failed to appear for the proceeding and has not provided 
an explanation for her absence or requested to reschedule the 
hearing. Thus, her hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2008).

In July 2008, the Board remanded the case for further 
development.  The case has since returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran underwent a modified radical right dissection 
at a VA Medical Center in August 1990 and died during the 
surgery.

2.  The Veteran's death certificate reflects that he died in 
August 1990 as a result of a myocardial infarction resulting 
from atherosclerotic heart disease.  Another condition listed 
as a significant contributor to the Veteran's demise is 
carcinoma of the thyroid.

3.  The medical evidence reflects that the Veteran's death 
was not caused or aggravated by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to disability compensation for 
the cause of the Veteran's death, pursuant to the provisions 
of 38 U.S.C.A. § 1151, are not met.  38 U.S.C.A. §§ 1151, 
7104 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in December 2005 and February 2007 that 
fully addressed all notice elements.  The letters informed 
her of what evidence was required to substantiate her 38 
U.S.C.A. § 1151 claim and of her and VA's respective duties 
for obtaining evidence.

Clearly the December 2005 correspondence was furnished to the 
appellant prior to the RO's initial adjudication of her claim 
in May 2006.  The timing defect of the February 2007 letter 
was cured by VA's subsequent readjudication of the claim on 
appeal and issuance of a supplemental statement of the case 
in January 2009.  

Next, VA has a duty to assist an appellant in the development 
of the claim.  This duty includes assisting him/her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, post-service reports of VA 
treatment and a VA medical opinion.  Moreover, statements in 
support of the appellant's claim are of record.

The Board has carefully reviewed such statements and 
concludes that the appellant has not identified further 
evidence not already of record.  For the above reasons, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The appellant is claiming entitlement to compensation under 
38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part that:

(a) compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of . . . [38 U.S.C.] 
shall be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in § 1701(3)(A) of . . . [38 U.S.C.], and the 
proximate cause of the disability or death was--

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable

For claims received by VA on or after October 1, 1997, to 
determine whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his/her condition after such treatment has stopped.  
38 C.F.R. § 3.361(b) (2008).

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received treatment and that the Veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1) (2008).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.   To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a Veteran's additional 
disability, it must be shown that the medical treatment 
caused the Veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2008).

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (2008).

By way of history, in August 1990, the Veteran was admitted 
to the VA Medical Center on August [redacted], 1990 for a 
modified radical right dissection.  At that time, his medical 
history included hypertension, gout, and a thyroidectomy in 
1989.  On August [redacted], 1990, the Veteran had blood 
pressure readings of 148/92 (at 11:00 a.m.) and 130/90 (at 
5:00 p.m.).  On August [redacted], his blood pressure 
readings were as follows: 150/100, 160/95, and 130/100.

At 5:15 a.m. on August [redacted](the day of the Veteran's 
surgery), the Veteran's blood pressure was 170/104 when lying 
down and 170/110 when sitting.  He was given Valium, Zantac, 
and Captapril. At 6 a.m., his blood pressure was 140/86.  At 
7 a.m. (1 hour before his surgery), his blood pressure was 
140/88.  He was given Phenergan and Robenol.

On August 16th, prior to the operation, the surgical 
procedure (including the possible complications and risks) 
were verbally explained to the Veteran and the appellant.  
The Veteran signed an informed consent form, stating he 
understood the surgery, including its risks and 
complications.

Medical reports from the surgery indicate that the neck 
dissection went well.  During the surgery, the Veteran was 
given the following medications:  Precononide, Epinephrine, 
Na Bicarb, Lidocaine, Dopamine, Isuprel, and Bretylium.

However, following the removal of the mass from the Veteran's 
neck and while the Veteran's skin was being closed, the 
Veteran suffered several premature ventricular contraction 
(PVCs).  He was immediately given 50 mg. of Lidocaine by the 
anesthesiologist but then had a ventricular tachycardia (V- 
tach) without any pulses. The Veteran was then given a pre- 
cardiac massage, and cardiopulmonary resuscitation (CPR) was 
started.  A Code Blue was then called.  During the Code, the 
Veteran converted from a V-tach to a ventricular fibrillation 
(V-fib).  The following medications were given:  Lidocaine, 
Bretylium, and Procainamide. Repeated attempts were made to 
defibrillate the patient with 360 watt seconds jolts.  After 
45 minutes without success, the Code was terminated, and the 
Veteran died shortly thereafter.  During the Code, three 
courses of medications were given by the anesthesiologist.  
According to an operating report, surgeons concluded that 
there were "[n]o other extenuating circumstances [that] had 
led to the patient's death that could be surmised."

According to the certificate of death, the Veteran died on 
August [redacted], 1990 as a result of a myocardial 
infarction resulting from atherosclerotic heart disease. 
Another condition listed as a significant contributor to the 
Veteran's demise is carcinoma of the thyroid.

Throughout the current appeal, the appellant has contended 
that the Veteran's blood pressure was too high prior to the 
surgery and that, despite being aware of this fact, VA 
physicians performed the operation anyway.  In particular, 
the appellant maintains that the VA physicians were negligent 
in performing the surgery in light of the Veteran's 
hypertension.

Pursuant to the Board's July 2008 remand, the RO requested a 
medical opinion addressing the etiology of the Veteran's 
demise.  In this regard, in November 2008 opinion, a VA 
examiner, Dr. M.A., reviewed the Veteran's claims folder and 
concluded that "from reviewing the medical record available 
for me, I can objectively state that I could not find any 
carelessness, negligence, or lack of proper skill and 
judgment resulted in this outcome.  I believe that the VA's 
decision to perform the surgery in light of the Veteran's 
hypertension was not the cause of his unfortunate outcome and 
the procedure and medications given during the operation were 
appropriate at the time of the surgery."  

The VA examiner emphasized that he based his opinion on the 
standard of care that was expected in 1990 at the time of the 
Veteran's surgery, and noted that such standard of care for 
pre-operative evaluation was very different from the current 
standard of care.  
The VA examiner acknowledged the elevated blood pressure 
readings on the day of surgery, but noted that those readings 
were addressed and the blood pressure did go down prior to 
surgery.   The VA examiner pointed out that the Veteran's 
blood pressure was also elevated at the time of his previous 
neck surgeries and that, by itself, did not cause any 
problems at that time.  Additionally, the VA examiner noted 
that the Veteran had an exercise stress test prior to his 
June 1989 surgery that did not show any evidence of ischemia 
and that he tolerated that surgery without any cardiac 
complications.  Significantly, the VA examiner stated that 
there is no evidence to support that the Veteran's elevated 
blood pressure readings (mild to moderate) at the time of 
surgery was the direct case of the Veteran's death, 
especially since his blood pressure was well-controlled 
during the surgery.  The VA examiner also indicated that it 
is very unlikely that the elevated blood pressures prior to 
the surgery caused the ventricular arrhythmias during the 
surgery.  

With regard to the procedure and medications given during the 
surgery at issue, the VA examiner believed that there were no 
medication errors, and that the resuscitation efforts were 
accurate and medically correct (albeit the examiner noted 
that the medications used during the codes are not used in 
the current medical practice, but were standard of care in 
1990).   

The VA examiner further stated that he could not fully agree 
with the causes of death listed on the Veteran's death 
certificate because there is no autopsy to confirm such 
diagnoses.  Rather, the VA examiner stated that it is more 
appropriate to say that the causes of death were refractory 
ventricular tachycardia and fibrillation, mostly likely as a 
result of myocardial infarction and coronary artery disease.  
(It was also noted that other causes of ventricular 
arrhythmia include hypotension and electrolyte imbalance).  
In any event, the VA examiner pointed out that his opinion 
regarding the cause of the Veteran's death does not alter his 
opinion to the effect that there is no evidence of 
carelessness, negligence, or lack of proper skill and 
judgment that resulted in the Veteran's death.  

The Board finds the November 2008 VA opinion to be highly 
probative to the issue at hand, as it was rendered by a 
competent medical professional who had the opportunity to 
review the pertinent medical records and provide the 
requested opinion.  The Board notes that the examiner's 
discussion of the medical records detailing the Veteran's 
treatment was thorough, and he cites to this record to 
support his conclusions.

In addition, there is no contrary medical opinion of record 
specifically concluding that the Veteran's death was caused 
by VA treatment.

The Board has considered the appellant's contention that the 
Veteran's elevated blood pressure readings on the day of 
surgery are the proximate cause of his death.  While the 
appellant is competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, the Board finds that a lay person, such as the 
appellant, is not be competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking 
the Veteran's death to VA medical treatment.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.  

In summary, the competent medical evidence reflects that the 
Veteran's death did not result from carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the attending VA personnel or as the 
result of an event that could not reasonably have been 
foreseen or anticipated by a competent and prudent healthcare 
provider.  

For the reasons and bases set forth above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to DIC benefits under 
38 C.F.R. § 1151.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for the cause of the Veteran's death is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


